           Case 1:16-cv-01066-NONE-GSA Document 63 Filed 05/20/20 Page 1 of 3



1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT
9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   MICHAEL SCOTT McRAE,                                1:16-cv-01066-NONE-GSA-PC
12                   Plaintiff,                          ORDER APPROVING PARTIES’
                                                         STIPULATION TO EXTEND DEADLINES
13          vs.                                          IN COURT’S SCHEDULING ORDER
                                                         (ECF No. 62.)
14   BAIRAMIAN DIKRAN, et al.,
                                                         ORDER EXTENDING DISCOVERY
15                 Defendants.                           DEADLINE AND DEADLINE TO FILE
                                                         DISPOSITIVE MOTIONS FOR ALL
16                                                       PARTIES
17                                                       New Discovery Deadline:                October 2, 2020
18                                                       New Dispositive Motions Deadline: December 2, 2020
19   I.      BACKGROUND
20           Michael Scott McRae (“Plaintiff”) is a federal prisoner proceeding pro se and in forma
21   pauperis with this civil rights action pursuant to Bivens vs. Six Unknown Agents, 403 U.S. 388
22   (1971). This case now proceeds with Plaintiff’s Second Amended Complaint filed on March 9,
23   2018, against defendants Dr. Dikran Bairamian,1 Dr. Kevin Cuong Nguyen, and Dr. David Betts,
24   for inadequate medical care under the Eighth Amendment and state law claims for medical
25   malpractice and medical battery. (ECF No. 14.)
26

27
                      1
                        In his original Complaint, Plaintiff referred to this defendant as Dr. Bairamian, Dikran, M.D.
28   (ECF No. 1.) The court entered the defendant’s name as Bairamian Dikran. (Court docket.) In his Answer to the
     complaint, defense counsel clarifies that this defendant’s name is Dikran Bairamian. (ECF No. 32.)

                                                             1
           Case 1:16-cv-01066-NONE-GSA Document 63 Filed 05/20/20 Page 2 of 3



1           On December 2, 2019, the court issued a Discovery and Scheduling Order establishing
2    pretrial deadlines for the parties, including a discovery deadline of June 2, 2020, and a dispositive
3    motions deadline of August 2, 2020. (ECF No. 35.) This case is now in the discovery phase.
4           On May 19, 2020, the parties filed a stipulation and proposed order amending the
5    discovery and dispositive motions deadlines in the court’s Discovery and Scheduling Order.
6    (ECF No. 62.)
7    II.    MODIFICATION OF SCHEDULING ORDER
8           Modification of a scheduling order requires a showing of good cause, Fed. R. Civ. P.
9    16(b), and good cause requires a showing of due diligence, Johnson v. Mammoth Recreations,
10   Inc., 975 F.2d 604, 609 (9th Cir. 1992). To establish good cause, the party seeking the
11   modification of a scheduling order must generally show that even with the exercise of due
12   diligence, they cannot meet the requirement of the order. Id. The court may also consider the
13   prejudice to the party opposing the modification. Id. If the party seeking to amend the scheduling
14   order fails to show due diligence the inquiry should end and the court should not grant the
15   modification. Zivkovic v. Southern California Edison, Co., 302 F.3d 1080, 1087 (9th Cir. 2002).
16          The parties to this case have stipulated to an extension of the discovery and dispositive
17   motions deadlines in the court’s Discovery and Scheduling Order due to “the current State of
18   Emergency and threat of COVID-19[, which] have impacted the parties’ ability to conduct
19   discovery, in particular depositions, in this case.” (ECF No. 62 at 2:17-18.) The parties’
20   proposed schedule is for discovery, including the filing of any motions to compel, to be
21   completed on or before October 2, 2020, and for dispositive motions be filed on or before
22   December 2, 2020. (Id. at 2-3.)
23          The court finds good cause to extend the discovery and dispositive motions deadlines in
24   the court’s Discovery and Scheduling Order. The parties have shown that even with the exercise
25   of due diligence, they cannot meet the requirements of the order. Therefore, the parties’
26   stipulation shall be approved and the deadlines shall be extended.
27   ///
28   ///

                                                      2
             Case 1:16-cv-01066-NONE-GSA Document 63 Filed 05/20/20 Page 3 of 3



1    III.      CONCLUSION
2              Based on the foregoing, IT IS HEREBY ORDERED that:
3              1.    The parties’ stipulation to modify the court’s Discovery and Scheduling Order,
4                    filed on May 19, 2020, is approved in full;
5              2.    The deadline for the completion of discovery, including the filing of any motions
6                    to compel, is extended from June 2, 2020 to October 2, 2020 for all parties to this
7                    action;
8              3.    The deadline for filing and serving pretrial dispositive motions is extended from
9                    August 2, 2020 to December 2, 2020 for all parties to this action; and
10             4.    All other provisions of the court’s December 2, 2019 Discovery and Scheduling
11                   Order remain the same.
12
     IT IS SO ORDERED.
13

14          Dated:   May 20, 2020                           /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      3
